Case: 1:20-cv-00014-DRC-MRM Doc #: 22 Filed: 03/23/21 Page: 1 of 2 PAGEID #: 403




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 JEFFREY HAWKINS,

              Plaintiff,
                                              Case No. 1:20-cv-14
       v.                                     JUDGE DOUGLAS R. COLE
                                              Magistrate Judge Merz
 WARDEN, BELMONT
 CORRECTIONAL INSTITUTION,

              Defendant.

                                       ORDER

      This cause comes before the Court on the Magistrate Judge’s December 1,

2020, Report and Recommendation (“R&R”) (Doc. 21). The Magistrate Judge

recommends that the Court DISMISS the Plaintiff’s case in its entirety, but with

prejudice as to some claims (principally Hawkins’ federal constitutional claims) and

without prejudice as to others (principally his claims under the Ohio Constitution).

      The R&R advised both parties that a failure to object within the 14 days

specified by the R&R may result in forfeiture of rights on appeal, which includes the

right to District Court review. (R&R at #402). See also Thomas v. Arn, 474 U.S. 140,

152 (1985) (“There is no indication that Congress, in enacting § 636(b)(1)(C), intended

to require a district judge to review a magistrate’s report to which no objections are

filed.”); Berkshire v. Beauvais, 928 F.3d 520, 530 (6th Cir. 2019) (noting “fail[ure] to

file an objection to the magistrate judge’s R & R … is forfeiture”); 28 U.S.C.

§ 636(b)(1)(C). The time for filing objections has long since passed, and none have

been filed.
Case: 1:20-cv-00014-DRC-MRM Doc #: 22 Filed: 03/23/21 Page: 2 of 2 PAGEID #: 404




      Therefore, the Court ADOPTS the Report and Recommendation (Doc. 21) and

DISMISSES the Plaintiff’s action in its entirety. As set forth in that R&R, though,

this Court dismisses some of the claims with prejudice, and some without prejudice.

Starting with the latter, the Court DISMISSES WITHOUT PREJUDICE all of

Hawkins’ claims under the Ohio Constitution, as such claims are not cognizable in

federal habeas proceedings. Claims 2 and 3, meanwhile, concern the state court’s

imposition of fines and “failure” to declare Hawkins indigent. As the Magistrate

Judge observed, challenges to either, even if grounded in federal law, are not

cognizable in habeas corpus, as neither resulted in Hawkins’ confinement. The Court

therefore likewise DISMISSES Claims 2 and 3 WITHOUT PREJUDICE. As for

Hawkins’ remaining claims under the United States Constitution, the Court

DIMISSES Claim 1 (invalid guilty plea), Claim 4 (excessive punishment), and Claim

5 (failure to replace appointed counsel) WITH PREJUDICE.

      As reasonable jurists could not disagree with this conclusion, Hawkins is

denied a certificate of appealability and the Court certifies to the Sixth Circuit that

any appeal would be objectively frivolous. The Court DIRECTS the Clerk to enter

judgment accordingly.

      SO ORDERED.

March 23, 2021
DATE                                          DOUGLAS R. COLE
                                              UNITED STATES DISTRICT JUDGE




                                          2
